SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A Amendment #3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ACEWAY CORP. (Exact name of Registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Ave. Aquilino De La Guardia y Calle 47, Ocean Business Plaza Building, Suite 1604. Panama City, Panama 1-888-475-4489 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Corp 95, LLC 2620 Regatta Dr., Suite 102 Las Vegas, NV 89128 Tel: 800-859-6656 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all correspondence to: Karen A. Batcher, Esq. Synergen Law Group, APC 819 Anchorage Place, Suite 28, Chula Vista, CA 91914 Phone: 619-475-7882 Fax: 866-352-4342 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box: þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer  (Do not check if smaller reporting company) Smaller reporting company þ Title of Each Class of Securities to be Registered Amount to be Registered (2) Proposed Maximum Offering Price per Security (1) ($) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Shares of Common Stock, par value $0.0001 20,000,000 0.003 60,000 8.18 (3) Estimated solely for purposed of calculating the registration fee under Rule 457(a) and (o) of the Securities Act. (2) An indeterminate number of additional shares of common stock shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act. (3) Previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said section 8(a), may determine. Subject to completion, dated , 2013 The information in this prospectus is not complete and may be amended. The Registrant may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION DATED , 2013 PRELIMINARY PROSPECTUS aceway corp. OFFERING PRICE $0. This prospectus relates to the offering (the Offering”) by Aceway Corp. (the “Company”, “us”, “we”, our”) of a maximum of 20,000,000 shares (the “Offering”) of our common stock at an offering price of $0.003 per share.There is no minimum for this Offering. The Offering will commence promptly on the date upon which this prospectus is declared effective by the SEC and will continue for 180 days. At the discretion of our management, we may discontinue the Offering before expiration of the 180 day period or extend the Offering for up to 90 days following the expiration of the 180-day Offering period.We will pay all expenses incurred in this Offering.
